223 S.E.2d 512 (1976)
29 N.C. App. 182
STATE of North Carolina ex rel. COMMISSIONER OF INSURANCE
v.
NORTH CAROLINA AUTOMOBILE RATE ADMINISTRATIVE OFFICE et al.
No. 7510INS974.
Court of Appeals of North Carolina.
April 7, 1976.
*513 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Isham B. Hudson, Jr., and Hunter & Wharton by V. Lane Wharton, Jr., and John V. Hunter, III, Raleigh, for plaintiff-appellee.
Allen, Steed & Pullen by Arch T. Allen and Thomas W. Steed, Jr., Broughton, Broughton, McConnell & Boxley by J. Melville Broughton, Jr., Manning, Fulton & Skinner by Howard E. Manning, and Young, Moore & Henderson by Charles H. Young, Jr., Raleigh, for defendants-appellants.
HEDRICK, Judge.
G.S. 58-27.2 provides in pertinent part:
"Whenever any statutory or licensed insurance rating bureau . . . making its own rate filings makes any proposal to revise an existing rating schedule, the effect of which is to increase or decrease the charge for insurance . . . and such rating schedules are subject to the approval of the Commissioner, such bureau. . . shall file its proposed change and supporting data with the Commissioner who shall thereafter, before acting upon any such proposal, order a public hearing thereon . . .."
The record before us demonstrates that the Commissioner of Insurance did not "order a public hearing" before taking action disapproving the "filing" of 1 July 1975. The Commissioner had no authority to disapprove the proposed rates without conducting a public hearing. The order appealed from is vacated and the cause is remanded to the Commissioner for further proceedings as by law required.
Vacated and Remanded.
MORRIS and ARNOLD, JJ., concur.